Citation Nr: 1125746	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a nasal disorder (claimed as residuals of a traumatic nose injury).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disorder (claimed as bilateral pes planus).

3.  Whether new and material evidence has submitted to reopen a claim for service connection for a dental disorder (claimed as a front tooth injury).

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied reopening claims for service connection for dental, nasal, and bilateral foot disorders, as well as entitlement to service connection for a lumbar spine disorder.  

The Board notes that the Veteran's appeal originally included the issue of whether new and material evidence had been submitted to reopen the claim for service connection for an anxiety disorder.  However, the Veteran did not submit a substantive appeal for that issue following the issuance of the June 2009 statement of the case. See 38 C.F.R. § 20.202.  Accordingly, the issue no longer remains in appellate status, and no further consideration is required.

A hearing was held in January 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The merits of the claims for service connection for a nasal disorder and bilateral foot disorder, as well as the lumbar spine and dental disorders, will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied reopening a claim for a nasal disorder on the basis that new and material evidence had not been received since the previous denial in an August 1996 rating decision.  The August 1996 and January 2003 rating decisions are final.

2.  The evidence received since January 2003 is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for a nasal disorder.

3.  An unappealed May 1996 rating decision denied service connection for flatfeet.  That decision is final.

4.  The evidence received since May 1996 is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for a nasal disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's application to reopen his claim for service connection for a nasal disorder and for a bilateral foot disorder, the RO had a duty to notify the Veteran of what information or evidence was needed in order reopen his claims.  The law specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the Board has reopened the Veteran's claim for service connection for a nasal disorder and for a bilateral foot disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Law and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As will be discussed in detail below, the Veteran's claims for service connection for a nasal disorder and for a bilateral foot disorder have been previously considered and denied by the RO in final rating decisions.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as were the applications to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).


I.  Nasal Disorder

The Board observes that the Veteran's claim for service connection for a nasal disorder was previously considered and denied by the RO in a rating decision dated in August 1996.  The Veteran was informed of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran later filed an application to reopen the claim, but the RO denied it in a January 2003 rating decision.  Although he was once again informed of the decision and of his appellate rights, he did not appeal, and the January 2003 rating decision became final.  

The Veteran has requested that his claim for service connection for a nasal disorder be reopened.  However, the November 2008 rating decision currently on appeal denied reopening the claim on the basis that new and material evidence had not been submitted.

In the January 2003 rating decision, the RO denied reopening the Veteran's claim for service connection for a nasal disorder because new and material evidence had not been received regarding the basis of denial in the August 1996 rating decision.  The August 1996 rating decision had denied the claim on the basis that there was no fracture of the Veteran's nose demonstrated in service and because the Veteran did not have a nasal disorder either in service or after discharge. 

The evidence associated with the claims file subsequent to the January 2003 rating decision includes VA medical records, private medical records, a September 2010 VA examination report, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the January 2003 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a nasal disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the Veteran underwent a VA nasal examination in September 2010.  The examiner diagnosed the Veteran with a mild nasal septal deviation during that examination.  As such, there is now evidence of a current diagnosis, which was not demonstrated at the time of prior denials.  Thus, the September 2010 VA examination report relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a nasal disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


II.  Bilateral Foot Disorder

The Board observes that the Veteran's claim for service connection for a bilateral foot disorder was previously considered and denied by the RO in a rating decision dated in May 1996.  The Veteran was informed of that decision and of his appellate rights, but he did not appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran has requested that his claim for service connection for a bilateral foot disorder be reopened.  However, the November 2008 rating decision currently on appeal denied reopening the claim on the basis that new and material evidence had not been submitted.

In the May 1996 rating decision, the RO denied the Veteran's claim for service connection for flatfeet on the basis that there was no diagnosis of a chronic foot condition in service and because the Veteran shown to have any current chronic condition.  It was also noted that the Veteran's feet were "okay" at the time of a January 1996 VA examination; the Veteran's previous symptoms were diagnosed as "occasional arch strains."  

The evidence associated with the claims file subsequent to the May 1996 rating decision includes VA medical records, private medical records, a September 2010 VA examination report, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 1996 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a bilateral foot disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that a July 2008 VA treatment record indicates that the Veteran was diagnosed with a bilateral pes planus deformity with plantar fasciitis.  As such, there is evidence showing that the Veteran has a current diagnosis, which had not been demonstrated at the time of the prior denial.  Thus, the VA treatment record pertains to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a bilateral foot disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a nasal disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran stated in May 2008 correspondence that he had received treatment at the White City VA Medical Center from 1990 to 2007, and that prior to that time, he had received treatment at the Tucson VA Medical Center.  An October 1995 record indicates that VA had no record of any treatment of the Veteran at the Tucson VA Medical Center at that time.  The Board also notes that treatment records from the White City VA Medical Center from February 2000 to April 2004 are of record; however, it is unclear whether further VA treatment records for the Veteran are available from that facility.  Accordingly, on remand, the Board finds that additional attempts should be made to locate any outstanding VA treatment records from the Tucson and White City VA Medical Centers.  Any current, ongoing medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, during his January 2010 hearing, the Veteran testified that he sought private treatment in Medford, Oregon, with Dr. E.S. (initials used to protect the Veteran's privacy).   However, it does not appear that any attempts have been made to obtain those records.  Therefore, the RO should attempt to obtain and associate with the claims file any and all treatment records pertaining to the Veteran's claimed disorders.

Finally, the Board notes that a VA examination is needed for the Veteran's claimed lumbar spine and bilateral foot disorders.  Specifically, the Veteran has competently stated that he has lower back pain and other lumbar spine symptomatology.  Private treatment records, particularly from Dr. R.E.J., demonstrate that the Veteran had a thoracic spine avulsion in 1994 and was diagnosed with spondylosis of the L5-S1 and congenital spondylolisthesis in 2000.  The Veteran also testified in January 2011 that he injured his back when he was pushed down a flight of stairs during service.  Such a fall is confirmed by a March 1978 service treatment record.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any lumbar spine disorder that may be present.

As to the bilateral foot disorder claim, the Board again notes that a July 2008 VA treatment documented the Veteran as having bilateral pes planus and plantar fasciitis.  His service treatment records also note complaints of foot pain and other arch symptomatology in July 1977, as well as in February 1979 and August 1979.  On those occasions, the Veteran's feet were noted as being unremarkable, and he was specifically documented as not having pes planus in February 1979.  However, the evidence also demonstrates that the Veteran was placed on a limited profile in July 1977 due to his feet symptoms.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any bilateral foot disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding, relevant VA treatment records from the White City and Tucson VA Medical Centers since the Veteran's discharge from service in 1980 through 2000 and associate those documents with the claims file.  The RO should also obtain any outstanding VA treatment records from the White City VA Medical Center dated from 2004 to 2007 and from the Wichita VA Medical Center, as well as any other VA treatment facility that may have treated the Veteran since October 2008.

If the records are unavailable and further attempts would be futile, the claims file should be so annotated.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Dr. E.S. (identified at January 2011 hearing).

3.  After completing the above development to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and assertions.  It should be noted that the Veteran did fall on his backside in March 1978 and later reported sustaining an injury after service while working out in 1994.

The examiner should identify all current lumbar spine disorders.  In so doing, he or she should address the private and VA treatment records documenting the Veteran as having spondylosis of the L5-S1 and congenital spondylolisthesis.  

For each diagnosis identified, the examiner should opine whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his fall in March 1978.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and assertions.  It should be noted that the Veteran did complain of foot pain and other symptomatology during service in July 1977, February 1979, and August 1979.

The examiner should identify all current bilateral foot disorders.  For each diagnosis identified, the examiner should opine whether it is at least as likely as not that the current disorder is related to the Veteran's symptomatology in service or is otherwise causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran VA examinations or obtaining additional medical opinions.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


